Name: Commission Regulation (EEC) No 3435/89 of 15 November 1989 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing within the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 331 /24 Official Journal of the European Communities 16. 11 . 89 COMMISSION REGULATION (EEC) No 3435/89 of 15 November 1989 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing within the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1 809/87 (4), has provided for the possibility of applying a two-stage procedure when selling beef from intervention stocks ; Whereas certain intervention agencies hold stocks of intervention meat ; whereas an extension of the period of storage should be avoided on account of the ensuing high costs ; whereas, in the present market situation, there are outlets for such meat for processing in the Community ; Whereas such sales should be made in accordance with Commission Regulations (EEC) No 2539/84, (EEC) No 569/88 (*), as last amended by Regulation (EEC) No 3434/89 (6), and (EEC) No 2182/77 Q, as last amended by Regulation (EEC) No 3988/87 ("), subject to certain special exceptions on account of the particular use to which the products in question are to be put ; Whereas Commission Regulation (EEC) No 2880/89 Q should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,  725 tonnes of bone-in beef held by the Dutch intervention agency and bought in before 1 April 1989,  500 tonnes of bone-in beef held by the French intervention agency and bought in before 1 January 1989,  1 000 tonnes of boned beef held by the United Kingdom intervention agency and bought in before 1 April 1989,  550 tonnes of boned beef held by the French intervention agency and bought in before 1 January 1989,  300 tonnes of boned beef held by the Danish intervention agency and bought in before 1 April 1989,  400 tonnes of boned beef held by the Irish intervention agency and bought in before 1 April 1989. 2. The intervention agencies referred to in paragraph 1 shall sell first the meat which has been stored the longest. 3 . The sales shall be conducted in accordance with the provisions of Regulations (EEC) No 2539/84, (EEC) No 569/88, (EEC) No 2182/77 and this Regulation. 4. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 5. Only those tenders shall be taken into consideration which reach the intervention agencies concerned no later than 12 noon on 20 November 1989. 6. Particulars relating to the quantities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex II. HAS ADOPTED THIS REGULATION : Article 1 1 . The following approximate quantities of beef shall be put up for sale for processing within the Community :  2 000 tonnes of bone-in beef held by the German intervention agency and bought in before 1 March 1989, Article 2 1 . Notwithstanding Article 3 ( 1 ) and (2) of Regulation (EEC) No 2182/77, the tender or application to purchase : (a) shall be valid only if presented by a natural or legal person who, for at least 12 months, has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ; (') OJ No L 148, 28. 6. 1968, p. 24. 0 OJ No L 61 , 4. 3. 1989, p. 43. 0 OJ No L 238, 6. 9.1 984, p. 13. (4) OJ No L 170, 30. 6. 1987, p. 23. O OJ No L 55, 1 . 3. 1988, p. 1 . (6) See page 20 of this Official Journal. O OJ No L 251 , 1 . 10 . 1977, p. 60. (') OJ No L 376, 31 . 12. 1987, p. 31 . O OJ No L 277, 27. 9 . 1989, p. 14. 16. 11 . 89 Official Journal of the European Communities No L 331 /25 Article 3 1 . The security provided for in Article 5 ( 1 ) of Regulation (EEC) No 2539/84 shall be ECU 10 per 100 kilograms. 2. The security provided for in Article 5 (3) (a) of Regulation (EEC) No 2539/84 shall be :  ECU 100 per 100 kilograms for unboned forequarters,  ECU 140 per 100 kilograms for boned meat. (b) must be accompanied by :  a written undertaking by the applicant to process the meat purchased into products specified in Article 1 (1 ) of Regulation (EEC) No 2182/77 within the period referred to in Article 5 (1 ) of the abovementioned Regulation,  a precise indication of the establishment or establishments where the meat which has been purchased will be processed. 2. The applicants referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase. In this case the agent shall submit the tenders or applications to purchase of the purchasers whom he represents. 3 . The purchasers and agents referred to in the foregoing paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. Article 4 Regulation (EEC) No 2880/89 is hereby repealed. Article 5 This Regulation shall enter into force on 20 November 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 1989 . For the Commission Ray MAC SHARRY Member of the Commission No L 331 /26 Official Journal of the European Communities 16. 11 . 89 ANEXO I  BILAG I ANHANG /  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEX / ANNEXE I ALLEGATO I  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada (') Mindstepriser i ECU/ton (') Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne (') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ (') Minimum prices expressed in ecus per tonne (') Prix minimaux exprimÃ ©s en Ã ©cus par tonne (') Prezzi minimi espressi in ECU per tonnellata (') Minimumprijzen uitgedrukt in ecu per ton (') PreÃ §o mÃ ­nimo expresso em ecus por tonelada (  ) a) Carne sin deshuesar  Ikke udbenet kÃ ¸d r Fleisch mit Knochen  Ã Ã Ã ­Ã ±Ã  Ã ¼Ã · Ã ±ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿  Unboned beef  Viande avec os  Carni con osso  Vlees met been  Carne com osso Bundesrepublik Deutschland 2 000 1 600  Vordervtertel, stammend von : Kategorien A/C, Klassen U, R, O  Voorvoeten, afkomstig van : Categorie A, klasse R Nederland 725 1 600 France  Quartiers avant, provenant de : catÃ ©gories A / C, classes U, R, O 500 1 600 b) Carne deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿ Ã ºÃ Ã ­Ã ±Ã   Boned beef  Viande dÃ ©sossÃ ©e  Carni senza osso  Vlees zonder been  Carne desossada France  CatÃ ©gorie A / CatÃ ©gorie C : I Caisse B 550 1 800 Ireland  Category C : Briskets 400 2 100 United Kingdom  Category C : Clod and sticking 180 2 500 Pony 300 2 700 Shins and shanks 30 2 200 I Thin flanks 15 1 600 Hindquarter skirt 6 1 100 Briskets 400 2 100 Striploin flankedge 3 1 100 Danmark  Kategori A / Kategori C : II Ãvrigt - kÃ ¸d af forfjerdinger 300 2 500 (') Estos precios se entenderÃ ¡n netos con arreglo a lo dispuesto en el apartado 1 del artÃ ­culo 17 del Reglamento (CEE) n0 2173/79. (') Disse priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning (EÃF) nr. 2173/79. (') Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79. (') Ã Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã µÃÃ ¯ Ã Ã ¿Ã Ã ºÃ ±Ã ¸Ã ±Ã Ã ¿Ã  Ã ²Ã ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2173/79. (') These prices shall apply to net weight in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79. (&gt;) Ces prix s'entendent poids net conformÃ ©ment aux dispositions de l'article 17 paragraphe 1 du rÃ ¨glement (CEE) n ° 2173/79. (') Il prezzo si intende peso netto in conformitÃ del disposto dell'articolo 17, paragrafo 1 del regolamento (CEE) n. 2173/79. (') Deze prijzen gelden netto, overeenkomstig de bepalingen van artikel 1 7, lid 1 , van Verordening (EEG) nr. 2173/79 . (') Estes preÃ §os aplicam-se a peso lÃ ­quido conforme o disposto no n? 1 do artigo 17? do Regulamento (CEE) n? 2173/79 . 16. 11 . 89 Official Journal of the European Communities No L 331 /27 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ ¿^Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o DANMARK Direktoratet for Markedsordningerne EF-Direktoratet Frederiksborggade 18 DK- 1360 KÃ ¸benhavn K tlf. (01 ) 15 41 30, telex 15137 DK, telefax 01 926 948 Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM)BUNDESREPUBLIK DEUTSCHLAND Referat 313  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (06 11 ) 5504 61 / 55 05 41 , Telex 411 156 / 411 727 Tel . 0 69 / 15 64 (0) 704 / 7 05, Telefax 069-1 564 651 , Teletext 6 990 732 FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine 75755 Paris Cedex 15 TÃ ©l. 45 38 84 00, tÃ ©lex 26 06 43 IRELAND Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel. (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 NEDERLAND Ministerie van Landbouw en Vissenj Voedselvoorzieningsin- en verkoopbureau (VIB) Burg. Kessenplein 3 Postbus 960 6430 AZ Hoensbroek Tel. 045 / 23 83 83, telefax 045 / 22 27 35, telex 56396 UNITED KINGDOM Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berkshire Tel. (0734) 58 36 26 Telex 848 302